Citation Nr: 0925128	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  07-16 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for duodenal ulcer.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tabatha Blake, Legal Intern


INTRODUCTION

The Veteran served on active duty from August 1951 to May 
1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which in pertinent part, denied service 
connection for tinnitus and granted service connection for 
duodenal ulcer with reflux and assigned a 10 percent 
evaluation, effective March 30, 2005.  

In the VA Form 9, Appeal to the Board, dated May 2007, the 
Veteran indicated that he wished to testify at a hearing 
before the Board at the local RO.  However, in July 2007, the 
Veteran indicated that he wished to withdraw his hearing 
request.  The Board finds that there is no hearing request 
pending at this time.  See 38 C.F.R. § 20.702(e) (2008).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).


FINDINGS OF FACT

1.  The Veteran's duodenal ulcer is manifested by abdominal 
pain; objectively, there is demonstration of a moderate ulcer 
disorder with continuous moderate manifestations, with no 
showing of weight loss or anemia, and without recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least 4 or more times a year.

2.  The Veteran had extensive noise exposure in service.

3.  The Veteran currently experiences tinnitus and he has 
reported that such tinnitus dates back to active service.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for duodenal ulcer 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.114, 
Diagnostic Code (DC) 7305 (2008).

2.  Entitlement to service connection for tinnitus is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5123 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefit will be assigned if service connection is awarded.  
Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

Given the fully favorable decision discussed below for the 
Veteran's claim of service connection for tinnitus, the Board 
finds that any issue with regard to the timing or content of 
the VCAA notice provided to the Veteran is moot or represents 
harmless error.  As to additional notice regarding the 
effective date to be assigned, the RO will address this 
matter in effectuating the award.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2007).

The Veteran's claim for entitlement to an initial rating in 
excess of 10 percent for duodenal ulcer arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under the VCAA for 
this claim.

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran was afforded formal VA gastrointestinal 
examinations in September 2005 and September 2007.  The VA 
examiners reviewed the Veteran's subjective history and 
clinical findings, and rendered medical opinions.  The Board 
finds that the opinions are probative.  See Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295 (2008).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records and post-service private treatment 
records.  The Veteran submitted several written statements, 
as well as lay statements from friends.  The Board has 
carefully reviewed the statements and concludes that no 
available outstanding evidence has been identified.  

For the above reasons, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Decision

A.  Duodenal Ulcer

The Veteran is claiming entitlement to an initial rating in 
excess of 10 percent for duodenal ulcer.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the Veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

There are diseases of the digestive system, particularly with 
the abdomen, which, while differing in the site of pathology, 
produce a common disability picture characterized in the main 
by varying degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under 
the title "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding.  38 C.F.R. §§ 4.14, 4.113 (2008).

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348, inclusive, will not be combined with each 
other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

The rating schedule for duodenal ulcer, under DC 7305, 
establishes that a 10 percent rating is warranted for a mild 
ulcer disorder with recurring symptoms once or twice yearly.  
A 20 percent rating is warranted for a moderate ulcer 
disorder with recurring episodes of severe symptoms two or 
three times a year averaging 10 days in duration or with 
continuous moderate manifestations.  A 40 percent rating is 
warranted for a moderately severe ulcer disorder with less 
than severe but with impairment of health manifested by 
anemia and weight loss or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  A 60 percent rating is warranted for a severe 
ulcer disorder with pain only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss 
productive of definite impairment of health.  38 C.F.R. 
§ 4.114, DC 7305 (2008).

Throughout the rating period on appeal, a 10 percent 
evaluation has been in effect for the Veteran's duodenal 
ulcer.  After review of the claims file, the Board finds that 
entitlement to an initial rating of 20 percent is warranted 
throughout the rating period on appeal.

During a VA medical examination conducted in September 2005, 
the Veteran complained of heartburn, upper abdomen pain or 
discomfort, belching, and nausea.  The Veteran further 
specified that burning pain occurred weekly for one hour 
before eating and that episodes of hematemesis or melena were 
transient.  There were no signs of significant weight loss or 
malnutrition, and no signs of anemia.  The VA examiner 
diagnosed the Veteran with duodenal ulcer.  

At a second VA examination in September 2007, the Veteran 
reported having heartburn, or epigastric burning, six to 
seven times per month.  He experienced acid reflux two to 
three times per month.  The symptoms were exacerbated with 
the consumption of spicy food.  The Veteran also reported 
taking Maalox ten times every month and Omeprazole daily.  
Objectively, the Veteran was well-nourished, abdomen was soft 
and symmetric with no apparent masses, and there was no 
epigastric pain upon palpation.  

The evidence in this case, as detailed above, reflects 
continued complaints of abdominal pain, relieved by over the 
counter medication at least every three days, on average.  In 
fact, he was taking some medication daily.  Thus, the Board 
finds that the duodenal ulcer disease may reasonably be 
characterized as moderate in degree and continuous in 
frequency, such as to warrant a 20 percent rating under 
Diagnostic Code 7305.

The preponderance of the evidence, however, is against the 
assignment of a disability rating in excess of 20 percent for 
the Veteran's duodenal ulcer.  Indeed, the Veteran reports no 
impairment of health manifested by anemia or weight loss, or 
incapacitating episodes from a moderately severe ulcer 
disorder, nor have such symptomatology been demonstrated by 
the examination or outpatient treatment reports.  Again, the 
VA examination reports expressly indicate there was no 
significant weight loss or anemia.  

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, thus requiring that the 
RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities." 38 C.F.R. § 
3.321(b)(1) (2008); Barringer v. Peake, 22 Vet. App. 242, 
243-44 (2008) (noting that the issue of an extraschedular 
rating is a component of a claim for an increased rating and 
referral for consideration must be addressed either when 
raised by the veteran or reasonably raised by the record). 

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996). An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the Veteran's service-
connected disability. Thun v. Peake, 22 Vet. App. 111, 115 
(2008). If there is an exceptional or unusual disability 
picture, then the Board must consider whether the disability 
picture exhibits other factors such as marked interference 
with employment and frequent periods of hospitalization. Id. 
at 115-116. When those two elements are met, the appeal must 
be referred for consideration of the assignment of an 
extraschedular rating. Otherwise, the schedular evaluation is 
adequate, and referral is not required. 38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.

In this regard, the schedular evaluation in this case is not 
inadequate. An evaluation in excess of that assigned is 
provided for certain manifestations of the service-connected 
duodenal ulcer, but the medical evidence reflects that those 
manifestations are not present in this case. Additionally, 
the diagnostic criteria adequately describes the severity and 
symptomatology of the Veteran's disorder. Moreover, the 
evidence does not demonstrate other related factors. The 
Veteran has not required frequent hospitalization due to 
service-connected disorders.  Moreover, marked interference 
with employment has not been shown. In the absence of any 
additional factors, the RO's failure to consider or to refer 
this issue for consideration of an extraschedular rating was 
not prejudicial.

In sum, assignment of a 20 percent evaluation for the 
Veteran's duodenal ulcer is warranted throughout the rating 
period on appeal.  A rating in excess of this amount, 
however, is not justified.  In reaching these conclusions, 
the benefit-of-the-doubt rule has been applied as 
appropriate.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

B.  Tinnitus

The Veteran is claiming entitlement to service connection for 
tinnitus.  

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2008).  If a chronic 
disease is shown in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, may 
be service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303(d) (2008).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, a September 2005 VA audiological examination 
shows that the Veteran was diagnosed with tinnitus.  
Therefore, the first requirement for service connection for 
this claim, the existence of a current disability, is met.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

After a careful review of the evidence of record, the Board 
finds that service connection is warranted here.

The Board finds that the medical evidence of record supports 
the Veteran's contention that his tinnitus is causally 
related to noise exposure he experienced in service.  
Specifically, he has contended that he worked on a flight 
deck during service, exposing him to loud noise from 
aircraft. In this regard, his DD Form 214 shows that his 
military occupational specialty (MOS) was a naval aircraft 
engine mechanic and that his most significant duty assignment 
with Fasron 116, a U.S. Navy Fleet Aircraft Service Squadron.  
Therefore, the Board finds that exposure to acoustic trauma 
in service is consistent with the circumstances of his 
service.  38 U.S.C.A. § 1154(a).

While tinnitus was not noted in the Veteran's service 
treatment records and the post-service medical evidence does 
not show such complaints prior to 2005, the fact remains that 
he was exposed to acoustic trauma during service, and he 
contends that such tinnitus has been continuous.   

It is noted that the VA examination reports indicate only a 
25 to 30 year history of tinnitus, which would date the onset 
in approximately the 1970s.  However, in statements dated in 
May 2007 and May 2009, the Veteran clarified that the 
reported onset had been inaccurately or misleadingly recorded 
upon VA examination.  He stated that he had been asked if he 
had experienced tinnitus for 25 years and that his response 
was that it had been at least that long.  The Veteran also 
acknowledged exposure to bells and sirens in his post-service 
occupation as a fireman, but stated that the level of noise 
exposure was much less than that which he experienced on the 
flight lines during active service.  

Although the VA examiners here found that the Veteran's 
tinnitus was not likely due to service, such conclusions are 
not found to be probative here.  Indeed, 
the September 2005 VA examiner did not have access to the 
claims file when rendering the opinion.  The August 2007 VA 
examination afforded to the Veteran is also not probative 
since the examiner stated that he could not render a medical 
opinion without resorting to speculation.  Thus, when he 
proceeded to offer a negative opinion, it must be deemed to 
be speculative, by the examiner's own comments.  Moreover, 
and most significantly, the sole basis for such negative 
opinions was the fact that the Veteran identified the date of 
onset as being only 25 to 30 years earlier.  However, as 
explained above, this reported history has been called into 
question.  The Veteran's current statements stating that his 
tinnitus has been continuous, and citing inaccuracies within 
the VA examination reports, are found to be credible.  

Given his clear in-service noise exposure, and his statements 
of continuous symptoms, a grant of service connection is 
warranted here, resolving all reasonable doubt in the 
Veteran's favor.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to a 20 percent rating for duodenal ulcer is 
granted, subject to governing criteria applicable to the 
payment of monetary benefits.    

Entitlement to service connection for tinnitus is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


